                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                        Plaintiff,                 )
v.                                                 )
                                                   )                  Nos. 3:18-CR-193-TAV-DCP
                                                   )                       3:18-CR-194-TAV-DCP
JOHN WILLIAM HANSON, III,                          )
                                                   )
                        Defendant.                 )

                                             ORDER

                This case is before the undersigned on the Defendant’s Motions to Declare

Defendant John William Hanson, III, Indigent for Purposes of Record for Appeal [Docs. 3], filed

in both of the Defendant’s cases on December 5, 2018, and referred [Docs. 5] to the undersigned

on December 10, 2018. Defendant Hanson appeals his Judgment of conviction for one class A

misdemeanor and six petty offenses to Chief United States District Judge Thomas A. Varlan.

Defendant asks to be declared indigent, pursuant to Federal Rule of Criminal Procedure

58(g)(2)(C), for purposes of receiving the record on appeal. The Defendant states that he was

declared indigent and received court-appointed counsel in both his criminal and petty offense

cases. He also contends that he is now in custody and has no income with which to pay for the

record, particularly the transcript.

                With regard to the record on an appeal from a magistrate judge’s conviction or

sentence, Rule 58(g)(2)(C) provides that

                [t]he record on appeal consists of the original papers and exhibits in
                the case, any transcripts, tape, or other recording of the proceedings;
                and a certified copy of the docket entries. For purposes of the
                appeal, a copy of the record of the proceedings must be made
                available to a defendant who establishes by affidavit an inability to
                pay or give security for the record. The Director of the
               Administrative Office of the United States Courts must pay for those
               copies.

Upon examination of the record in cases. 3:18-CR-61 and 3:18-PO-53, the undersigned finds that

Defendant Hanson qualifies as indigent for purposes of these appeals. On February 6, 2018, United

States Magistrate Judge H. Bruce Guyton found Defendant Hanson to be indigent and appointed

Assistant Federal Defender Jonathan A. Moffatt and the Federal Defender Services of Eastern

Tennessee (“FDS”) to represent him in case number 3:18-PO-53. On June 26, 2018, Judge Guyton

again found Defendant Hanson to be indigent, appointed Attorney Mark E. Brown to represent the

Defendant in his criminal case [3:18-CR-61, Doc. 6], and substituted Mr. Brown to represent the

Defendant in his petty offense case [3:18-PO-53, Doc. 3]. At that time, Defendant Hanson

submitted a financial affidavit [3:18-CR-61, Doc. 5] in support of his request for an attorney, which

affidavit reflects that the Defendant was working as a caregiver for his aunt and uncle.

               Following a jury trial on September 24-25, 2018, Judge Guyton released the

Defendant on conditions [3:18-CR-61, Docs. 49 & 50], including that he live with his parents in

Springboro, Ohio, and that he gain employment. The Defendant’s Presentence Report [3:18-CR-

61, Doc. 53] reflects that he began employment in early October 2018. However, the Defendant

was taken into custody at the conclusion of his sentencing hearing on November 15, 2018. The

Defendant’s motion states that he currently has no source of income, which is substantiated by the

information contained in the Presentence Report. The Presentence Report also confirms that

Defendant has substantial debt and no significant assets. Based upon the financial affidavit entered

in the cases below, the information in the Presentence Report, and Defendant Hanson’s current

incarceration, the undersigned finds that he is indigent for purposes of receiving the record on

appeal.




                                                 2 
 
     For the reasons discussed herein, the Court ORDERS as follows:

     (1) The Defendant’s motions to be declared indigent [Docs. 3] in
         both of his appeals are GRANTED;

     (2) Defendant Hanson is not required to pay for the compilation of
         the record for his appeals, and instead, the cost of the record on
         appeal must be borne by the Administrative Office of the Courts;
         and

     (3) Attorney Mark E. Brown shall continue to represent Defendant
         Hanson on appeal, pursuant to the Criminal Justice Act, 18
         U.S.C. § 3006A.


IT IS SO ORDERED.

                                                   ENTER:


                                                   _____________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge 




                                       3 
